UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-7582


UNITED STATES OF AMERICA,

                  Plaintiff - Appellant,

             v.

IVEY WALKER,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Lacy H. Thornburg,
District Judge. (3:97-cr-00022-9; 3:02-cv-00066)


Submitted:    September 10, 2008            Decided:   October 31, 2008


Before TRAXLER, Circuit Judge, HAMILTON, Senior Circuit Judge,
and James C. DEVER III, United States District Judge for the
Eastern District of North Carolina, sitting by designation.


Vacated and remanded by unpublished per curiam opinion.


Gretchen C. F. Shappert, United States Attorney, Charlotte,
North Carolina, Amy E. Ray, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellant.     Andrew B. Banzhoff, DEVEREUX & BANZHOFF,
P.L.L.C., Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       After his drug-related convictions and life sentence were

affirmed by this court on direct appeal, see United States v.

Mackins,      315    F.3d    399   (4th       Cir.   2003),    Ivey      Walker    filed    a

petition for relief under 28 U.S.C.A. § 2255.                              The district

court    rejected         Walker’s      challenges      to    his     convictions,        but

reduced Walker’s life sentence to 240 months’ imprisonment.                                 We

vacate     the      sentence      and    remand      with    instructions         that    the

district court re-impose the original sentence.



                                               I.

        Ivey Walker and others, including Alonzo Mackins and Willie

Mackins,      were    tried    together        and   convicted      of    various        drug-

related offenses.            The sentencing took place in October 1999,

well    before      the    issuance      of    the   Supreme     Court’s     opinion        in

Apprendi v. New Jersey, 530 U.S. 466 (2000).                        Counsel for Willie

Mackins raised a Sixth-Amendment objection to his sentence being

based on drug quantities not found by the jury.                            The attorneys

for Walker and Alonzo Mackins objected to the drug quantities

set out in the pre-sentence report, but they did not join in

Willie Mackins’s Sixth Amendment objection or otherwise object

to the sentencing on constitutional grounds.                        The district court

sentenced all three defendants to life imprisonment, a sentence

that    was   largely       the    product      of   the     district     court’s    drug-

                                               2
quantity      determinations.        Walker,      Willie   Mackins,       and   Alonzo

Mackins appealed their convictions and sentences.

      While the direct appeal was pending before this court, the

Supreme Court issued its opinion in Apprendi.                     Apprendi and the

cases that followed it, of course, significantly changed the

legal   framework     in    criminal   cases.           Among   other   things,     we

concluded post-Apprendi that the threshold drug quantities set

forth in § 841 are elements of the drug offense that must be

alleged in an indictment and found by the jury.                           See United

States v. Promise, 255 F.3d 150, 156 (4th Cir. 2001) (en banc).

      Walker and the Mackins brothers raised the Apprendi issue

on   direct     appeal.     We   concluded       that    Willie   Mackins’s     Sixth

Amendment objection at sentencing was sufficient to preserve the

Apprendi issue for appeal.             Because the life sentence imposed

exceeded the sentence that could have been imposed based on the

findings of the jury alone, we vacated Willie Mackins’s sentence

and remanded for re-sentencing.            See Mackins, 315 F.3d at 410.

      As   to    Alonzo    Mackins   and       Walker,   however,    we    concluded

because they did not join in the Sixth Amendment objection made

by Willie Mackins at sentencing, their Apprendi claims would be

reviewed for plain error only.                  See Fed. R. Crim. P. 52(b).

Under plain error review, “we must affirm unless an appellant

can show that (1) an error was made, (2) it was plain, and (3)

it affected the appellant’s substantial rights.”                     United States

                                           3
v.    Alerre,   430   F.3d   681,    689    (4th   Cir.    2005).       Even    if    we

determine that a plain error occurred, correction of the error

“lies within our discretion, which we do not exercise unless the

error    seriously     affects      the    fairness,      integrity,     or     public

reputation of judicial proceedings.”                   Id. (internal quotation

marks omitted).

       With regard to Walker and Alonzo Mackins’s Apprendi claim,

we found plain error in their sentences, but we declined to

exercise our discretion to recognize the error, concluding that

the     evidence      overwhelmingly           established       drug    quantities

sufficient to support the life sentences they received:

       Even a cursory review of the record reveals that the
       conspiracy    charged   here    indisputably    involved
       quantities of cocaine and cocaine base far in excess
       of the minimum amounts necessary to sustain the
       sentences pursuant to 21 U.S.C.A. § 841(b)(1)(A).     As
       in [United States v. Cotton, 535 U.S. 625 (2002)], the
       evidence as to quantity was indeed “overwhelming” and
       “essentially uncontroverted.”       Accordingly, Cotton
       mandates the conclusion that, even if the error here
       affected Alonzo Mackins’ and Ivey Walker’s substantial
       rights, it does not seriously affect the fairness,
       integrity,   or    public    reputation    of   judicial
       proceedings so as to warrant notice.

Mackins, 315 F.3d at 408.

       Walker   thereafter       filed     this    §    2255     petition      raising

various claims of ineffective assistance of counsel, including a

claim that his attorney was ineffective for not joining in the

Sixth-Amendment       objection     to     sentencing     made    by    counsel      for

Willie Mackins.        The district court summarily rejected some of

                                           4
Walker’s claims, but held a hearing to address others, including

the Apprendi claim.

       The district court concluded that counsel’s failure to join

in the Sixth-Amendment objection was the product of a reasonable

sentencing strategy and that Walker’s life sentence thus was not

the    result      of     constitutionally            ineffective    assistance     of

counsel. 1         Despite      rejecting       the    ineffective-assistance-of-

counsel claim, the district court nonetheless determined that

Walker was entitled to re-sentencing.                    The court concluded that

that our decision on direct appeal that Walker was not entitled

to relief under plain error review was inconsistent with this

court’s later decision in United States v. Hughes, 401 F.3d 540

(4th Cir. 2005), a post-Booker case where we granted relief on

direct appeal under plain error review.                          The district court

stated      that   it    was   “unable   to     divine    any    difference    between

[Walker’s] case and that of Hughes,” J.A. 320, and the court

held       that Walker was entitled to relief from the life sentence

under Hughes.           The district court also grounded its decision on

non-constitutional          grounds,     concluding       that    Walker’s    sentence

was “the result of a non-constitutional error which involves ‘a

fundamental        defect      which   inherently        results    in   a    complete

miscarriage of justice’ or is ‘inconsistent with the rudimentary

       1
           Walker does not challenge that conclusion on appeal.



                                            5
demands of fair procedure.’”              J.A. 324.         The district court

therefore      vacated    Walker’s   sentence        and   re-sentenced      him    to

twenty years.



                                       II.

         The government appeals, arguing, among other things, that

the district court erred by granting Walker relief on grounds

that had been rejected by this court on direct appeal.                              We

agree.

       Absent a change in the law, a prisoner cannot relitigate in

collateral proceedings an issue rejected on direct appeal.                        See,

e.g., United States v. Roane, 378 F.3d 382, 396 n.7 (4th Cir.

2004) (“Because the Defendants have not pointed to any change in

the law that warrants our reconsideration of these claims, we

agree with the district court that they cannot relitigate these

issues.”); Boeckenhaupt v. United States, 537 F.2d 1182, 1183

(4th Cir. 1976) (per curiam) (explaining that criminal defendant

cannot “recast, under the guise of collateral attack, questions

fully considered by this court [on direct appeal]”).                        We agree

with    the    government    that    there     has   been    no    change    in    our

treatment of Apprendi errors since Walker’s Apprendi claim was

rejected on direct appeal.

       As noted above, this court rejected Walker’s Apprendi claim

on     plain   error     review   after       concluding    that    the     evidence

                                          6
presented       at    trial   overwhelmingly           established         drug       quantities

sufficient to support the life sentence imposed.                            In Hughes, the

case that the district court believed was inconsistent with our

approach in Walker’s direct appeal, we found that an Apprendi-

Booker 2 sentencing error had occurred.                        Without discussing the

nature       and    quality    of    the   evidence         presented       at    trial,      the

Hughes court determined that the standards for correcting plain

error       were     satisfied,      and   we       vacated    and    remanded          for   re-

sentencing under plain error review.                         See Hughes, 401 F.3d at

547-56.

        The    most    that    can    be   inferred         from     the   Hughes       court’s

failure to discuss the nature of the trial evidence is that the

evidence       was     less   than     overwhelming           and    therefore         did    not

provide a basis for the court to decline to correct the plain

sentencing error.             The Hughes court’s silence about the nature

of the evidence in that case, however, simply does not mean, as

the   district        court   concluded,        that       Apprendi-Booker            sentencing

errors       must    always   be     corrected,       without       regard       to    what   was

established by the evidence presented at trial.                              We made that

point explicitly in United States v. Smith, 441 F.3d 254 (4th

Cir. 2006), where we held that if there is overwhelming and

uncontroverted         evidence      supporting        a    sentence       enhancement,        we

        2
            United States v. Booker, 543 U.S. 220 (2005).



                                                7
will not correct an Apprendi-Booker error on plain-error review.

See id. at 272-73 (“Even though the Sixth Amendment required

that       the   jury,    rather      than    the    trial    judge,       make   the   drug

quantity findings that increased [the defendant’s] sentence, the

evidence          concerning        drug      quantity       was        overwhelming      and

uncontroverted, even at sentencing. . . .                               There can be no

question         that   the   jury,    having       found    that   the     offenses    were

committed, would have also determined that the offenses involved

the    specific         amounts     charged    in    the    indictment.”).         Hughes,

therefore, does not undermine the approach to Apprendi errors

taken by this court when considering Walker’s direct appeal.

       The       district     court    therefore         erred     by    concluding     that

Hughes signaled a change in our treatment of Apprendi-Booker

sentencing errors.             And because there has been no change in the

governing law since this court declined on direct appeal under

plain-error         review     to    correct       the     Apprendi-Booker        error    in

Walker’s direct appeal, the district court likewise erred by

granting Walker the relief that this court had already denied on

direct appeal. 3           See Roane, 378 F.3d at 396 n.7; Boeckenhaupt,

537 F.3d at 1183.


       3
       As an alternative basis for re-sentencing Walker, the
district court pointed to Hill v. United States, 368 U.S. 424
(1962), where the Supreme Court held that non-jurisdictional,
non-constitutional errors may be remedied through ' 2255 only if
the claimed error is Aa fundamental defect which inherently
(Continued)
                                               8
                                      III.

    Walker argues in his response brief that he should have

been re-sentenced to five years instead of twenty years, because

the indictment alleged a conspiracy involving multiple kinds of

drugs, and the jury’s verdict did not indicate which drug was

the object of the conspiracy.             See United States v. Rhynes, 196

F.3d 207, 239 (4th Cir. 1999) (holding that where there is a

general verdict on a count charging a conspiracy to distribute

multiple       controlled    substances,      the   district    court    may   not

impose a sentence in excess of the statutory maximum for the

least    punished     drug   on   which   the   conspiracy     could    have   been

based), vacated in part on other grounds, 218 F.3d 310 (4th Cir.

2000) (en banc).         Because we rejected this argument on direct

appeal, see Mackins, 315 F.3d at 416, and there has been no

change    in    the   governing    law,   Walker    is   foreclosed     from   re-




results in a complete miscarriage of justice@ or Aan omission
inconsistent with the rudimentary demands of fair procedure,@ and
the error Apresent[s] exceptional circumstances where the need
for the remedy afforded by the writ of habeas corpus is
apparent.@   Id. at 428 (internal quotation marks omitted).
Putting aside the question of whether the Hill standard is
applicable to Walker’s constitutionally based Apprendi claim,
our conclusion on direct appeal that allowing Walker’s life
sentence to stand “does not seriously affect the fairness,
integrity, or public reputation of judicial proceedings,”
Mackins, 315 F.3d at 408, necessarily means that the even-
stricter Hill standard cannot be satisfied.



                                          9
asserting the issue on collateral review.   See Roane, 378 F.3d

at 396 n.7.



                                 IV.

     Accordingly, for the foregoing reasons, we hereby vacate

the district court’s order resentencing Walker and we remand

with instructions that the district court re-impose the original

sentence of life imprisonment.

                                            VACATED AND REMANDED




                                 10